Per Curiam.

The plaintiff, to show performance of a contract to provide a new store front and to do certain repairing, testified that he put in the front and did the work.
The defendant presented evidence that the work was done in an unworkmanlike and improper manner. This evidence was uncontradicted.
To warrant the judgment, there must have been a finding of a substantial performance, and such a finding is unsupported by the evidence, in view of the fact that the plaintiff did not describe the execution of the work as workmanlike or proper. The evidence did not show that the charge for extra work was reasonable, this may, however, be an unimportant omission, as it is not referred to by appellant.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.